Exhibit 10.5

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENTS
AND WAIVER OF DEFAULTS

 

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENTS AND WAIVER OF DEFAULTS
(the “Amendment”), dated November 5, 2009, is entered into by and between
CAPSTONE TURBINE CORPORATION, a Delaware corporation (“Company”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo
Business Credit operating division.

 

RECITALS

 

A.            Company and Wells Fargo are parties to (i) a Credit and Security
Agreement dated February 9, 2009 (as amended by that certain First Amendment to
Credit and Security Agreements, dated June 9, 2009 (“First Amendment”), and as
further amended from time to time, the “Domestic Credit Agreement”), and (ii) a
Credit and Security Agreement (Ex-Im Subfacility), dated February 9, 2009 (as
amended by the First Amendment and further amended from time to time, the “Ex-Im
Credit Agreement”; and together with the Domestic Credit Agreement, the “Credit
Agreements”).  Capitalized terms used in these recitals have the meanings given
to them in the Credit Agreements unless otherwise specified.

 

B.            Company has requested that (i) certain amendments be made to the
Credit Agreements, and (ii) certain Events of Default be waived, both of which
Wells Fargo is willing to agree to pursuant to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Section 5.2(a) of the Credit Agreements.  Section 5.2(a) of the
Credit Agreements is hereby deleted in its entirety and replaced with the
following:

 

“(a)         Minimum Book Net Worth.  Company shall maintain a Book Net Worth,
determined as of the following test dates, in an amount not less than the amount
set forth for each such test date (numbers appearing between “< >“ are
negative):

 

Test Date

 

Minimum Book Net Worth

 

September 30, 2009

 

$

18,800,000

 

December 31, 2009

 

$

9,984,000

 

March 31, 2010

 

$

5,055,000

 

 

2.             Section 5.2(b) of the Credit Agreements.  Section 5.2(b) of the
Credit Agreements is hereby deleted in its entirety and replaced with the
following:

 

“(a)         Minimum Net Income.  Company shall achieve Net Income, measured on
each of the following test dates described below, for the quarter period ending
on each

 

--------------------------------------------------------------------------------


 

such test date, Net Income of not less than the amount set forth opposite each
such test date (numbers appearing between “< >“ are negative):

 

Test Date

 

Minimum Net Income

 

September 30, 2009

 

$

<12,800,000>

 

December 31, 2009

 

$

<10,251,000>

 

March 31, 2010

 

$

<7,305,000>

 

 

3.             Section 5.2(e) of the Credit Agreements.  Section 5.2(e) to the
Credit Agreements is hereby replaced in its entirety with “[Intentionally
Omitted].”

 

4.             Exhibit A to Credit Agreements.  The following definitions that
appear in Exhibit A to the Credit Agreements are amended to read in their
entirety as follows:

 

““Book Net Worth” means the aggregate of the common and preferred shareholder’s
equity in Company, determined in accordance with GAAP, and calculated without
regard to (a) any change in the valuation of goodwill made in accordance with
FASB Accounting Standard 142, (b) any non-cash effects of accounting for stock
based compensation in accordance with FASB pronouncement SFAS 123(r), and
(c) any non-cash effects for changes in the fair value of warrant liabilities in
accordance with FASB staff positions FSP 157-4 and FSP 107-1 and pronouncement
SFAS 115-2.”

 

““Net Income” means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding (i) extraordinary
gains, (ii) any non-cash effects of accounting for stock based compensation in
accordance with FASB pronouncement SFAS 123(r), and (iii) any non-cash effects
for changes in the fair value of warrant liabilities in accordance with FASB
staff positions FSP 157-4 and FSP 107-1 and pronouncement SFAS 115-2, all as
determined in accordance with GAAP.”

 

5.             Exhibit E to the Domestic Credit Agreement.  Exhibit E to the
Domestic Credit Agreement is hereby deleted and replaced with Exhibit E-1
attached to this Amendment.

 

6.             Exhibit E to the Ex-Im Credit Agreement.  Exhibit E to the Ex-Im
Credit Agreement is hereby deleted and replaced with Exhibit E-2 attached to
this Amendment.

 

7.             Waiver of Defaults.  Company is in default of the following
provisions of the Credit Agreements (collectively referred to herein as the
“Existing Defaults”):

 

Section/Covenant/

 

Test Dates

Section 5.2(a)
(Minimum Book Net Worth)

 

June 30, 2009, July 31, 2009, and August 
31, 2009 test dates

Section 5.2(b)
(Minimum Net Income)

 

June 30, 2009 test date

 

Upon the terms and subject to the conditions set forth in this Amendment
(including, but not limited to, the effectiveness of this Amendment in
accordance with Section 10 of this

 

2

--------------------------------------------------------------------------------


 

Amendment), Wells Fargo hereby waives the Existing Defaults.  This waiver shall
be effective only in this specific instance and for the specific purpose for
which it is given, and this waiver shall not entitle Company to any other or
further waiver in any similar or other circumstances.

 

8.             No Other Changes.  Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreements shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.

 

9.             Accommodation Fee.  Company shall pay Wells Fargo as of the date
hereof a fully earned, non-refundable accommodation fee in the amount of $25,000
in consideration of Wells Fargo’s execution and delivery of this Amendment (the
“Accommodation Fee”).

 

10.           Conditions Precedent.  This Amendment shall be effective when
Wells Fargo shall have received an executed original of this Amendment, together
with each of the following, each in substance and form acceptable to Wells Fargo
in its sole discretion:

 

10.1         A Certificate of the Secretary of Company certifying as to (i) the
resolutions of the board of directors of Company approving the execution and
delivery of this Amendment, (ii) the fact that the certificate of incorporation
and bylaws of Company, which were certified and delivered to Wells Fargo
pursuant to the Certificate of Authority of Company’s secretary or assistant
secretary dated February 9, 2009, continue in full force and effect and have not
been amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) the fact that the officers and agents of Company who have
been certified to Wells Fargo, pursuant to the Certificate of Authority of
Company’s secretary or assistant secretary dated February 9, 2009, as being
authorized to sign and to act on behalf of Company continue to be so authorized;

 

10.2         Consent and approval of this Amendment by the Export Import Bank of
the United States, if required by Wells Fargo;

 

10.3         The Acknowledgement and Agreement of Guarantor set forth at the end
of this Amendment, duly executed by Guarantor;

 

10.4         Payment of the Accommodation Fee described in Section 9 of this
Amendment; and

 

10.5         Such other matters as Wells Fargo may require.

 

11.           Representations and Warranties.  Company hereby represents and
warrants to Wells Fargo as follows:

 

11.1         Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments have been duly executed and delivered by Company and
constitute the legal, valid and binding obligation of Company, enforceable in
accordance with their terms.

 

3

--------------------------------------------------------------------------------


 

11.2         The execution, delivery and performance by Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Company, or the certificate
of incorporation or bylaws of Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Company is a party or by which it
or its properties may be bound or affected.

 

11.3         All of the representations and warranties contained in Section 4
of, and Exhibit D to, the Credit Agreements are true and correct on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date, provided
that the Existing Defaults have occurred.

 

12.           References.  All references in the Credit Agreements to “this
Agreement” shall be deemed to refer to the relevant Credit Agreement as amended
hereby; and any and all references in the Security Documents to the Credit
Agreements shall be deemed to refer to the relevant Credit Agreement as amended
hereby.

 

13.           No Waiver.  Except as expressly provided in Section 7 of this
Amendment, the execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

 

14.           Release.  Company and the Guarantor signing the Acknowledgment and
Agreement of Guarantor set forth below hereby absolutely and unconditionally
release and forever discharge Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which Company or Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.  It is the intention of the Company in executing this release that the
same shall be effective as a bar to each and every claim, demand and cause of
action specified and in furtherance of this intention the Company waives and
relinquishes all rights and benefits under Section 1542 of the Civil Code of the
State of California, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE

 

4

--------------------------------------------------------------------------------


 

TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MIGHT HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

15.           Costs and Expenses.  Company hereby reaffirms its agreement under
the Credit Agreements to pay or reimburse Wells Fargo on demand for all costs
and expenses incurred by Wells Fargo in connection with the Loan Documents,
including without limitation all fees and disbursements of legal counsel. 
Without limiting the generality of the foregoing, Company specifically agrees to
pay all fees and disbursements of counsel to Wells Fargo for the services
performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto.  Company hereby agrees that
Wells Fargo may, at any time or from time to time in its sole discretion and
without further authorization by Company, make a loan to Company under the
Credit Agreements, or apply the proceeds of any loan, for the purpose of paying
any such fees, disbursements, costs and expenses and the fee set forth in
Section 9 of this Amendment.

 

16.           Miscellaneous.  This Amendment and the Acknowledgment and
Agreement of Guarantor may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.  Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart.  Any party hereto may request an original counterpart of any
party delivering such electronic counterpart.  This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California.  In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.  The Export-Import Bank of the United States shall be an express
intended beneficiary of this Amendment.

 

[Signatures on next page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Edit Kondorosi

 

Print Name:

Edit Kondorosi

 

Title:

Vice President

 

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

By:

/s/ Edward Reich

 

Print Name:

Edward Reich

 

Its:

Executive Vice President and CFO

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division, pursuant to the separate Guaranty dated February 9, 2009
(“Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms (including without limitation the release set forth
in Section 14 of the Amendment) and execution thereof; (iii) reaffirms all
obligations to Wells Fargo pursuant to the terms of the Guaranty; and
(iv) acknowledges that Wells Fargo may amend, restate, extend, renew or
otherwise modify the Credit Agreements and any indebtedness or agreement of the
Company, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of the Company’s present and future indebtedness to Wells Fargo.

 

 

 

CAPSTONE TURBINE INTERNATIONAL, INC.

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

Exhibit E-1

 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:                  Wells Fargo Bank, National Association
Date:               [                                    , 200 ]
Subject:          Financial Statements

 

In accordance with our Credit and Security Agreement dated February 9, 2009 (as
amended from time to time, the “Credit Agreement”), attached are the financial
statements of Capstone Turbine Corporation (the “Company”) dated
[                            , 200 ] (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”).  All terms used in this
certificate have the meanings given in the Credit Agreement.

 

A.            Preparation and Accuracy of Financial Statements.  I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company’s financial condition as
of the Reporting Date.

 

B.            Name of Company; Merger and Consolidation.  I certify that:

 

(Check one)

 

o            Company has not, since the date of the Credit Agreement, changed
its name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 

o            Company has, since the date of the Credit Agreement, either changed
its name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: o was consented to
in advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.

 

C.            Events of Default.  I certify that:

 

(Check one)

 

o            I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement, except as previously reported to Wells Fargo in a Record.

 

o            I have knowledge of an Event of Default under the Credit Agreement
not previously reported to Wells Fargo in a Record, as more fully described in
the statement of facts attached to this Certificate, and further, I acknowledge
that Wells Fargo may under the terms of the Credit Agreement impose the Default
Rate at any time during the resulting Default Period.

 

--------------------------------------------------------------------------------


 

D.            Litigation Matters.  I certify that:

 

(Check one)

 

o            I have no knowledge of any material adverse change to the
litigation exposure of Company or any of its Affiliates or of any Guarantor.

 

o            I have knowledge of material adverse changes to the litigation
exposure of Company or any of its Affiliates or of any Guarantor not previously
disclosed in Exhibit D, as more fully described in the statement of facts
attached to this Certificate.

 

E.             Financial Covenants.  I further certify that:

 

(Check and complete each of the following)

 

1.             Minimum Book Net Worth.  Pursuant to Section 5.2(a) of the Credit
Agreement, as of the Reporting Date, Company’s Book Net Worth was
$[                        ], which o satisfies o does not satisfy the
requirement that such amount be not less than the applicable amount set forth in
the table below (numbers appearing between “< >“ are negative) on the Reporting
Date:

 

Test Date

 

Minimum Book Net Worth

 

September 30, 2009

 

$

18,800,000

 

December 31, 2009

 

$

9,984,000

 

March 31, 2010

 

$

5,055,000

 

 

2.             Minimum Net Income.  Pursuant to Section 5.2(b) of the Credit
Agreement, as of the Reporting Date, Company’s Net Income was
[$                    ], which o satisfies o does not satisfy the requirement
that Net Income be not less than the amount set forth in the table below
(numbers appearing between “< >“ are negative) on the Reporting Date:

 

Test Date

 

Minimum Net Income

 

September 30, 2009

 

$

<12,800,000>

 

December 31, 2009

 

$

<10,251,000>

 

March 31, 2010

 

$

<7,305,000>

 

 

3.             Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio.  Pursuant to Section 5.2(c) of the Credit Agreement, as of the Reporting
Date, at all times, Company has o has not o been in compliance with the
requirement that the percentage of the unreimbursed Line of Credit Advances
under the Revolving Note plus the L/C Amount plus outstanding “Advances” under
the Ex-Im Credit Agreement to the amount of cash plus Cash Equivalents of
Company in which Wells Fargo has a perfected first priority security interest be
not greater than 80%.

 

1

--------------------------------------------------------------------------------


 

4.             Capital Expenditures.  Pursuant to Section 5.2(d) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended
                              , 200      , for Capital Expenditures,
$                                 in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $7,500,000 in the
aggregate during the fiscal year ended March 31, 2009, $10,000,000 in the
aggregate during the fiscal year ended March 31, 2010, and zero for each
subsequent fiscal year.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

Capstone Turbine Corporation

 

 

 

 

 

By:

 

 

 

Its: Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

Exhibit E-2

 

Exhibit E to Credit and Security Agreement (Ex-Im Subfacility)

COMPLIANCE CERTIFICATE

 

To:                  Wells Fargo Bank, National Association
Date:               [                                    , 200 ]
Subject:          Financial Statements

 

In accordance with our Credit and Security Agreement (Ex-Im Subfacility) dated
February 9, 2009 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Capstone Turbine Corporation (the
“Company”) dated [                            , 200 ] (the “Reporting Date”) and
the year-to-date period then ended (the “Current Financials”).  All terms used
in this certificate have the meanings given in the Credit Agreement.

 

F.             Preparation and Accuracy of Financial Statements.  I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company’s financial condition as
of the Reporting Date.

 

G.            Name of Company; Merger and Consolidation.  I certify that:

 

(Check one)

 

o            Company has not, since the date of the Credit Agreement, changed
its name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 

o            Company has, since the date of the Credit Agreement, either changed
its name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: o was consented to
in advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.

 

H.            Events of Default.  I certify that:

 

(Check one)

 

o            I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement, except as previously reported to Wells Fargo in a Record.

 

o            I have knowledge of an Event of Default under the Credit Agreement
not previously reported to Wells Fargo in a Record, as more fully described in
the statement of facts attached to this Certificate, and further, I acknowledge
that Wells Fargo may under the terms of the Credit Agreement impose the Default
Rate at any time during the resulting Default Period.

 

--------------------------------------------------------------------------------


 

I.              Litigation Matters.  I certify that:

 

(Check one)

 

o            I have no knowledge of any material adverse change to the
litigation exposure of Company or any of its Affiliates or of any Guarantor.

 

o            I have knowledge of material adverse changes to the litigation
exposure of Company or any of its Affiliates or of any Guarantor not previously
disclosed in Exhibit D, as more fully described in the statement of facts
attached to this Certificate.

 

J.             Financial Covenants.  I further certify that:

 

(Check and complete each of the following)

 

1.             Minimum Book Net Worth.  Pursuant to Section 5.2(a) of the Credit
Agreement, as of the Reporting Date, Company’s Book Net Worth was
$[                        ], which o satisfies o does not satisfy the
requirement that such amount be not less than the applicable amount set forth in
the table below (numbers appearing between “< >“ are negative) on the Reporting
Date:

 

Test Date

 

Minimum Book Net Worth

 

September 30, 2009

 

$

18,800,000

 

December 31, 2009

 

$

9,984,000

 

March 31, 2010

 

$

5,055,000

 

 

2.             Minimum Net Income.  Pursuant to Section 5.2(b) of the Credit
Agreement, as of the Reporting Date, Company’s Net Income was
[$                    ], which o satisfies o does not satisfy the requirement
that Net Income be not less than the amount set forth in the table below
(numbers appearing between “< >“ are negative) on the Reporting Date:

 

Test Date

 

Minimum Net Income

 

September 30, 2009

 

$

<12,800,000>

 

December 31, 2009

 

$

<10,251,000>

 

March 31, 2010

 

$

<7,305,000>

 

 

3.             Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio.  Pursuant to Section 5.2(c) of the Credit Agreement, as of the Reporting
Date, at all times, Company has o has not o been in compliance with the
requirement that the percentage of the unreimbursed “Advances” plus the L/C
Amount under the Domestic Facility Agreement plus outstanding “Advances” under
the Domestic Facility Agreement to the amount of cash plus Cash Equivalents of
Company in which Wells Fargo has a perfected first priority security interest be
not greater than 80%.

 

1

--------------------------------------------------------------------------------


 

4.             Capital Expenditures.  Pursuant to Section 5.2(d) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended
                              , 200      , for Capital Expenditures,
$                                 in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $7,500,000 in the
aggregate during the fiscal year ended March 31, 2009, $10,000,000 in the
aggregate during the fiscal year ended March 31, 2010, and zero for each
subsequent fiscal year.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

Capstone Turbine Corporation

 

 

 

 

 

By:

 

 

 

Its: Chief Financial Officer

 

1

--------------------------------------------------------------------------------